561 F.2d 493
Clifford I. BRAGMANv.COMMONWEALTH LAND TITLE INSURANCE COMPANY, Appellant.
No. 76-2637.
United States Court of Appeals,Third Circuit.
Argued Sept. 9, 1977.Decided Sept. 19, 1977.

Seymour I. Toll, Michele Langer, Philadelphia, Pa., for appellant; Toll & Ebby, Philadelphia, Pa., of counsel.
David H. Weinstein, Philadelphia, Pa., for appellee; Kohn, Savett, Marion & Graf, P. C., Philadelphia, Pa., for appellee.
OPINION OF THE COURT
Before ALDISERT, ROSENN and GARTH, Circuit Judges.
PER CURIAM.


1
Presented in this appeal from summary judgment against a title company is an important issue relating to the responsibilities, under Pennsylvania law, of a purchaser of real estate at a sheriff's sale.  Here, the purchaser was the successful bidder at a December 1972 sheriff's sale but, because of litigation in state court over the validity of the sale, he did not receive the deed from the sheriff until March 1973.  He was issued a policy of title insurance on the property in March 1973, insuring him against "(a)ny defect in or lien or encumbrance on such title."  Under Pennsylvania law, real estate taxes attached on January 1, 1973 and thus constituted a lien at the time the deed was delivered and recorded, and a title policy issued.  We adopt as our own the opinion of The Honorable Edward R. Becker, Bragman v. Commonwealth Land Title Insurance Co., 421 F.Supp. 99 (E.D.Pa.1976).  The judgment of the district court will be affirmed.